DETAILED ACTION
This Office action is in response to the restriction election of this application on 11 March 2021.  Claims 1-15 are pending in the application. Claims 14-15 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group II, claims 1-13, in the reply filed on 11 March 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-2, 6, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bono et al., US PG pub. 20160276329 A1.
With respect to claim 1, Bono discloses a) transferring (as shown in figure 8I that the diode device 11 is transferred onto control circuit 12), onto a connection surface (surface of conductive portion 34) of a control circuit (12, fig. 7 and 8), an active diode stack (16, fig. 7) comprising at least first and second doped semiconductor layers (24 and 28, figs. 7 and 8) of opposite conductivity types (see paragraphs [0039]-[0042]), so that the second semiconductor layer 28 of the stack faces the connection surface 34 of the control circuit 12 and is separated from the connection surface of the control circuit by at least one electrically-insulating layer (side wall layer 38, fig. 7), said at least one insulating layer (side wall layer 38, fig. 7) and said active diode stack (16, fig. 7) extending over the entire surface of the control circuit (12, fig. 7 and 8I); and 
b) forming in the active stack trenches (as shown in figure 8B trenches of active stack of diodes) delimiting a plurality of diodes, the trenches further extending through said at least one insulating layer (68, fig. 8B) and emerging onto the connection surface of the control circuit (12, fig. 7 and 8); and 
c) forming in said trenches (see figure 7 below) first metallizations (59, fig. 7 and 8) connecting (layer 59 is connecting to layer 30 and electrically connecting to diode 28, 26, 24, and 32/37 to layer 34/39 as shown in figure 4 and 7) the second semiconductor layer (28, fig. 7) of the stack to the connection surface (surface of 34 or 39 directly connected to layer 32 or 37) of the control circuit (12, fig. 7 and 8). 

    PNG
    media_image1.png
    364
    365
    media_image1.png
    Greyscale
 
With respect to claim 2, Bono discloses the forming, in said trenches (see figure 7 above), of second metallizations (37, fig. 7 and 8) insulated (layer 38 is insulated layer 37 and 59, fig. 7) from the first metallizations (59, fig. 7 and 8), in contact (metallization 37 is in contact with the sides of layer 24) with the sides of the first semiconductor layer (24, fig. 7 and 8). 
With respect to claim 6, Bono discloses wherein, at step a), the active diode stack (24, 26 and 28, fig. 7 and 8) is bonded to the control circuit (12, fig. 7 and 8; paragraph [0035]) by means of a layer made of an electrically-insulating bonding material forming said at least one insulating layer (38, fig. 4/7 is electrically insulating from the first metallization while bonding to the control circuit layer 12). 
With respect to claim 8, Bono discloses before step a), a step of deposition of a metal layer (18, fig. 8M; material of layer 18 consists of III-V compound also material can including material such as Al which is a metal material) on top of and in contact with 
With respect to claim 9, Bono discloses during the implementation of step a), the active stack (24, 26 and 28, fig. 7 and 8) is supported by a support substrate (67, fig. 8I) located on the side of the first semiconductor layer (28, fig. 7 and 8) opposite to the second semiconductor layer (24, fig. 7 and 8), the method further comprising, between step a) and step b), a step of removing the support substrate (fig. 8J). 
With respect to claim 10-11, Bono discloses wherein said semiconductor diodes (16, fig. 4 and 7) are light-emitting diodes, and wherein said diodes are photodiodes (paragraph [0032]). 
With respect to claim 12, Bono discloses wherein the first and second semiconductor layers are gallium nitride layers, said diodes being gallium nitride diodes (paragraph [0044]). 
With respect to claim 13, Bono discloses wherein the control circuit (12, fig. 7 and 8) is formed inside and on top of a semiconductor substrate. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bono et al., US PG pub. 20160276329 A1; in view of Yoshimura et al., US PG pub. 20020036055 A1.
With respect to claim 7, Bono discloses wherein the electrically-insulating bonding in paragraph [0035] however Bono did not discloses the bonding material is an organic glue. 
Applicant discloses that the bonding material such as the organic glue are material such as a silicone layer or a polyimide layer discloses in paragraph [0081] of Applicant’s specification.  Yoshimura discloses bonding material between device regions can be material such as epoxy and polyimide, paragraph [0132].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include organic glue for bonding agent since by including Yoshimura’s bonding step and bonding material number of alignment and bonding steps can be reduced in comparison to conventional methods, and the cost of producing the device assemblies and apparatuses can also be reduced.

Allowable Subject Matter
Claims 3, 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822




/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822